Citation Nr: 0728111	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-38 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected death pension 
benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had recognized guerilla service and service in 
the Philippine Army from April 1945 to September 1945 as well 
as service with the Philippine Scouts from April 1946 to 
January 1947.  The veteran died on October [redacted], 1979.  The 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
Philippines.

The Board notes that the appellant was originally denied 
entitlement to VA death pension benefits in an April 1980 RO 
rating determination.  However, the RO did not provide the 
appellant a statement of the case (SOC) following her April 
1980 disagreement of the denial of her death pension benefits 
claim.  Therefore, the appellant's claim is considered to 
have been pending since that time. 

The appellant testified at a videoconference hearing before 
the undersigned acting Veterans Law Judge in February 2007; a 
transcript of the hearing is of record.  As a final matter, 
the Board notes that all documents discussed by the appellant 
during the February 2007 hearing were already of record, and 
considered by the RO, prior to the issuance of the November 
2005 supplemental SOC (SSOC).  


FINDING OF FACT

The National Personnel Records Center (NPRC) certified in 
April 1979 that the decedent had no qualifying service as a 
member of the United States Armed Forces or the Old 
Philippine Scouts.  Therefore, the appellant, as his 
surviving spouse, is not eligible for VA death pension 
benefits.



CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence the claimant is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).

The VCAA does not apply to the appellant's claim to establish 
basic legal entitlement to VA nonservice-connected death 
pension benefits.  The issue before the Board is whether the 
veteran had qualifying service to establish the appellant's 
eligibility for VA death pension benefits.  The record 
includes service department verification of the veteran's 
service.  Because qualifying service and how it may be 
established is outlined in statute and regulation and because 
service department certifications of service are binding, the 
Board's review is limited to interpreting the pertinent law 
and regulations.  The U. S. Court of Appeals for Veterans 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty to assist nor the duty to notify provisions of the VCAA 
are implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

Nevertheless, the Board observes that the appellant was 
furnished notice, by March 2005 and July 2006 letters from 
the RO, as to what VA considers to be acceptable evidence of 
qualifying service for purposes of receiving nonservice-
connected death pension benefits.  The March 2005 and July 
2006 letters specifically informed her that the veteran's 
service was not deemed adequate, and that she needed to 
furnish evidence that showed that the veteran served in a 
regular component of the U.S. Armed Forces.  Further, as 
shown below, the NPRC indicated that the veteran did not have 
qualifying service and thus any possible error in the notice 
to the appellant was not prejudicial.  See Palor v. 
Nicholson, No. 04-0555 (U.S. Vet. App. June 29, 2007).

II. Analysis

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  See 
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  See 38 C.F.R. § 
3.1.  Persons with service in the Philippine Commonwealth 
Army, USAFFE (United States Armed Forces, Far East), 
including the recognized guerrillas, or service with the New 
Philippine Scouts under Public Law 190, 79th Congress, shall 
not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to nonservice-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), 
(d).

In April 1979, the NPRC certified that the decedent had 
recognized guerrilla service from April 1945 to August 1945, 
Regular Philippine Army service from August 1945 to September 
1945, and service with the Philippine Scouts from April 1946 
to January 1947.  There is no evidence to contradict the 
findings of the service department other than the appellant's 
assertions that the veteran's service qualifies as active 
military service with the U. S. Armed Forces.  The Court has 
held that findings by a United States service department 
verifying a person's service are binding on VA for purposes 
of establishing service in the U.S. Armed Forces.  See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).

During the February 2007 hearing, the appellant contended 
that two documents, an Affidavit of Philippine Army Personnel 
dated in August 1945 and a National Service Life Insurance 
form signed in June 1946, verify that the veteran served in 
the active military service with the U. S. Armed Forces.  The 
National Service Life Insurance form signed in June 1946 
indicates that the decedent applied for life insurance in the 
amount of $1,500 that was payable in case of death.  A copy 
of an August 1945 Affidavit of Philippine Army Personnel, 
signed by the appellant, discloses that he reported that he 
was inducted into the guerilla service from April 1943 to 
August 1945 and indicated that his unit was recognized by the 
U.S. Army in February 1945. 

The Board does not question the validity these documents 
submitted by the appellant, but concludes that the documents 
are not sufficient to prove eligibility for pension benefits, 
as the documents do not reflect that the veteran had military 
service with the U.S. Armed Forces or as a member of the Old 
Philippine Scouts.  Further, the appellant has not submitted 
a DD Form 214, a Certification of Release or Discharge from 
Active Duty, or an original Certificate of Discharge in 
accordance with 38 C.F.R. § 3.203(a)(1).  None of the 
evidence submitted by the appellant was issued by the service 
department, and is therefore unacceptable as evidence of 
military service with the U.S. Armed Forces.  See Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).

The Board has carefully reviewed the entire record and finds 
that there is no competent evidence to contradict the service 
department's April 1979 determination with respect to the 
service of this veteran.  Therefore, because the appellant 
does not meet the basic eligibility requirements for VA death 
pension benefits, her claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 




	(CONTINUED ON NEXT PAGE)



(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).


ORDER

Eligibility for nonservice-connected death pension benefits 
is denied.



____________________________________________
ROBERT E. P. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


